KATZ, J., with whom BERDON, J., joins,
dissenting. I agree with part I of the majority opinion that General Statutes § 7-284 applies to the 2 Live Crew concert at issue in this case. I also agree that the concert is protected under the first amendment to the United States constitution. I disagree, however, with part II A of the majority opinion that, in this case, the defendants’ determination of whether to assign police protection and how much to assign to the concert held at the plaintiffs club was “ ‘justified without reference to the content’ of 2 Live Crew’s [music].” (Emphasis added.) Therefore, I respectfully dissent.
The United States Supreme Court has long held that “regulations enacted for the purpose of restraining speech on the basis of its content presumptively violate the First Amendment.” Renton v. Playtime Theatres, Inc., 475 U.S. 41, 46-47, 106 S. Ct. 925, 89 L. Ed. 2d 29, reh. denied, 475 U.S. 1132, 106 S. Ct. 1663, 90 L. Ed. 2d 205 (1986). Content-based regulations can be upheld only if they are “necessary to serve a compelling state interest and . . . [are] narrowly drawn to achieve that end.” (Internal quotation marks omitted.) Boos v. Barry, 485 U.S. 312, 321, 108 S. Ct. 1157, 99 L. Ed. 2d 333 (1988). “On the other hand, so-called ‘content-neutral’ time, place, and manner regulations are acceptable so long as they are designed to serve a substantial governmental interest and do not unreasonably limit alternative avenues of communication.” Renton v. Playtime Theatres, Inc., supra, 47. “Content-neutral” speech restrictions are those that “ ‘am justified without reference to the content of the regulated speech.’ ” (Emphasis in original.) Id., 48, quoting Virginia Pharmacy Board v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 771, 96 S. Ct. 1817, 48 L. Ed. 2d 346 (1976). *814For example, an ordinance or regulation aimed at the secondary effects of speech is “content-neutral” so long as the justifications for it have nothing to do with content. Renton v. Playtime Theatres, Inc., supra, 49; accord Boos v. Barry, supra, 320. In contrast, the United States Supreme Court has concluded that “[regulations that focus on the direct impact of speech on its audience present a different situation. Listeners’ reactions to speech are not the type of ‘secondary effects’ we referred to in Renton.” Boos v. Barry, supra, 321; Forsyth County v. Nationalist Movement, 505 U.S. 123, 134, 112 S. Ct. 2395, 120 L. Ed. 2d 101 (1992).
In this case, one of the factors that the defendants considered in determining whether to invoke § 7-284 was the content of 2 Live Crew’s music.1 On May 9, 1994, the defendants filed an amended answer to the plaintiffs request for admissions, in which the defendants admitted that “[t]he decision to assign police at the Palace Cafe’s 2 Live Crew concert took into account the nature of the music and the content of the lyrics, insofar as the nature or content might provoke or incite the crowd and thereby cause public safety concerns.” (Emphasis added.) Furthermore, Bernard Sullivan, the commissioner of public safety at the time of this event, testified during a deposition that one of the factors that he considered in determining “[w]hen police protection is necessary or required” pursuant to the statute was the behavior of the audience. He stated that he considered “[t]he type of behavior, known behavior. . . . [Djifferent crowds follow different groups’ types of music and stuff, and you get different behavioral issues out of them that are taken into consideration.” Additionally, Peter Plante, the commanding officer of the Troop C *815barracks of the Connecticut State Police in Stafford Springs at the time of the concert, stated in his deposition that, on the day of the concert, he discussed with his staff the nature of 2 Live Crew’s music and that the “discussion about the nature of the music had to do with the effect that the music might have on the crowd . . . .” The trial court, in fact, in rendering summary judgment in favor of the plaintiff, concluded that “[t]he evidence submitted by the parties in this case clearly establishes that the defendants, in reaching their decision, considered ‘intelligence’ information, which included material from Florida, Rhode Island, and Texas regarding 2 Live Crew concerts there and audience reactions to those concerts. ... In invoking § 7-284, the defendants based their decision on the direct impact of speech and the listeners’ reactions to speech.”2
This case is not unlike Forsyth County v. Nationalist Movement, supra, 505 U.S. 123, in which the United States Supreme Court concluded that an ordinance that allowed the county administrator to charge a fee for the issuance of a permit to hold a parade or assembly was impermissibly content-based. The administrator was empowered to adjust the amount of the fee in order to meet the expenses arising from the administration of the ordinance and the maintenance of the public order during the event for which the permit was sought. Id., 126-27. The constitutionality of this ordinance was challenged by the Nationalist Movement when it was charged $100 for a permit to conduct a demonstration *816in opposition to the federal holiday commemorating the birthday of Martin Luther King, Jr. Id., 127.
The court first concluded that the ordinance left unbridled discretion to the administrator.3 “The decision how much to charge for police protection or administrative time — or even whether to charge at all — is left to the whim of the administrator. There are no articulated standards either in the ordinance or in the county’s established practice. The administrator is not required to rely on any objective factors. He need not provide any explanation for his decision, and that decision is unreviewable. Nothing in the law or its application prevents the official from encouraging some views and discouraging others through the arbitrary application of fees. The First Amendment prohibits the vesting of such unbridled discretion in a government official.”4 Id., 133. The application of § 7-284 to the case presently before us was similarly discretionary. Sullivan testified that there were no standards pursuant to the statute as to whether to bill, whom to bill and how much to bill. He had the discretion to decide whether to charge a fee for various events and “there were times when we did things for charities and things like that, where we allowed officers to donate their time, and we would have the protection there. And if an officer donated his time to a charity, we certainly wouldn’t have billed them. . . . The decision-making process, whether to *817bill or not, normally would only be if it was a charitable event or if the city itself was sponsoring an event. If it was an event sponsored by a private promoter, it was not for charity, strictly a for-profit event, we would always impose the statute, that they would have to pay for police protection if it was needed.” Sullivan further testified that even with for-profit events, he would sometimes charge a reduced rate.5
The court in Forsyth County further concluded that the “ordinance contains more than the possibility of censorship through uncontrolled discretion. As construed by the county, the ordinance often requires that the fee be based on the content of the speech. ... In order to assess accurately the cost of security for parade participants, the administrator must necessarily examine the content of the message that is conveyed . . . estimate the response of others to that content, and judge the number of police necessary to meet that response. The fee assessed will depend on the administrator’s measure of the amount of hostility likely to be created by the speech based on its content. . . . It is clear . . . that, in this case, it cannot be said that the fee’s justification ha[s] nothing to do with content.” (Citations omitted; internal quotation marks omitted.) Id., 133-34. Rather, the cost of policing the demonstration is “associated with the public’s reaction to the speech.” Id., 134. This is directly applicable to the case presently before us because, in determining whether police protection was necessary or required for this concert and the quantity that would be necessary or required, the defendants stated that they considered *818the content of the message and the response of the audience to that content. Therefore, the defendants’ invocation of § 7-284 was not “ ‘justified without reference to the content of the regulated speech’ Renton v. Playtime Theatres, Inc., supra, 475 U.S. 48; rather, it was justified with reference to its content and the listeners’ reactions to the speech. This is unconstitutional. See Forsyth County v. Nationalist Movement, supra, 505 U.S. 134.
The majority incorrectly determines that the application of § 7-284 in this case was content-neutral and, consequently, incorrectly concludes that its application constituted a “valid time, place, or manner restriction.” It disposes of the critical admission in which the defendants stated that they considered the content of 2 Live Crew’s lyrics in determining whether to apply § 7-284 by reasoning that Sullivan had considered only “whether the content of the music ‘might provoke or incite the crowd’ ”; (emphasis in original); and not that the music would in fact provoke or incite the crowd. The majority states that “[t]here is no evidence in this record . . . that Sullivan found that the music would incite the crowd or that the determination of the number of police necessary to ensure the public safety was actually affected by any message conveyed by the music.” (Emphasis in original.) I discern no difference, however, between considering whether the content of music might or would incite lawlessness. It is sufficient that the defendants considered the content of the music in making their decision. It is irrelevant that there is no evidence that lawlessness would actually ensue. See Texas v. Johnson, 491 U.S. 397, 409, 109 S. Ct. 2533, 105 L. Ed. 2d 342 (1989) (impermissible to consider even whether speech has potential to be breach of peace). In fact, if the defendants had proven that 2 Live Crew’s music had been “directed to inciting or producing lawless action and [was] likely to incite or produce such *819action”; Brandenburg v. Ohio, 395 U.S. 444, 447, 89 S. Ct. 1827, 23 L. Ed. 2d 430 (1969); their application of § 7-284 to the concert would have been permitted. Id. Because I agree with the majority that there is no evidence in the record, however, that the concert was “directed to inciting or producing imminent lawless action,” the majority could not rely on this exception. All we are left with, then, is the application of § 7-284 based on the audience’s reaction to the content of 2 Live Crew’s music — an application that is clearly unconstitutional.
By considering the content of 2 Live Crew’s music in determining whether to apply § 7-284, the defendants can, consequently, “grant the use of a forum to people whose views it finds acceptable, but deny use to those wishing to express less favored or more controversial views.” (Internal quotation marks omitted.) Renton v. Playtime Theatres, Inc., supra, 475 U.S. 48-49. This is not permitted by the first amendment. Accordingly, I respectfully dissent.6

 Although I agree with the majority that the defendants considered many content-neutral factors in determining whether to invoke § 7-284, the record reveals that they also considered content-based factors, which the majority agrees is impermissible.


 For example, an investigative report prepared by the chief of police of the Westerly, Rhode Island police department noted that various cities had decided to require police protection at 2 live Crew concerts because the group had achieved great notoriety and increased interest by fans and the media following a 1990 decision by a United States District Court that the songs from the group’s “As Nasty As They Wanna Be” album were obscene, and the subsequent arrest of two of the group’s members for nonetheless performing songs from this album.


 The United States Supreme Court also disapproved of the ordinance because by “requiring a permit and a fee before authorizing public speaking, parades, or assemblies ... [it was] a prior restraint on speech.” Forsyth County v. Nationalist Movement, supra, 505 U.S. 130.


 The administrator testified that he had charged various fees for permits for different events, without providing any basis for the differences. For example, the Nationalist Movement had been charged $100 on a prior occasion, while bicycle race organizers had been charged $25 to hold a race on county roads and the Girl Scouts had been charged $5 for an activity on county property. Further, in certain cases, the county required neither a permit nor a fee for activities on county facilities or land. Forsyth County v. Nationalist Movement, supra, 505 U.S. 132.


 These examples of Sullivan’s arbitrary application of § 7-284 stem from his tenure as the police chief of the city of Hartford. Although he testified during his deposition that the first time that he applied § 7-284 in his capacity as commissioner of public safety was in the case presently before us, he further testified, however, that he applied the statute in the same manner as commissioner as he had previously applied the statute while he was chief of police.


 Because I conclude that the application of § 7-284 to the 2 live Crew concert at issue in this case was content-based, I disagree that the test used in part IIB and C of the majority opinion properly may be applied. Instead, the proper test for a content-based statute requires that we ask whether it is “necessary to serve a compelling state interest and ... is narrowly drawn to achieve that end.” (Internal quotation marks omitted.) Boos v. Barry, supra, 485 U.S. 321. The trial court determined that this test was not satisfied because, although a compelling state interest was involved — public safety — the statute was not narrowly drawn because it left too much discretion in its application. The defendants, believing that the statute was applied in a content-neutral manner in this case, do not claim that this stricter test was satisfied.
Furthermore, I agree with part III of the majority opinion that § 7-284 can be applied in a content-neutral manner in the future as long as its application is justified without reference to either the content of the speech or the listeners’ reaction to the speech.